   Case 1:20-cv-07189-NLH Document 2 Filed 06/16/20 Page 1 of 2 PageID: 9



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   RAYMOND AIGEBKAEN,                     Civ. No. 20-7189 (NLH)

                  Petitioner,             MEMORANDUM OPINION & ORDER

         v.

   UNITED STATES OF AMERICA,

                  Respondent.


APPEARANCES:

Raymond Aigbekaen
94655-379
FCI Fort Dix
Inmate Mail/Parcels
East: P.O. Box 2000
Fort Dix, NJ 08640

     Petitioner Pro Se

HILLMAN, District Judge

     WHEREAS, Movant Florence Ogansuyi filed a petition for writ

of habeas corpus under 28 U.S.C. § 2241 on behalf of Raymond

Aigbekaen asking for his release due to the COVID-19 pandemic,

see Ogansuyi as next friend for Aigbekaen v. Warden, No. 20-5732

(D.N.J. May 8, 2020) (ECF No. 1); and

     WHEREAS, the Court dismissed the next friend petition for

lack of standing on May 15, 2020, see Ogansuyi, No. 20-5732

(D.N.J. May 15, 2020) (ECF No. 5); and

     WHEREAS, Petitioner filed a new petition under § 2241
  Case 1:20-cv-07189-NLH Document 2 Filed 06/16/20 Page 2 of 2 PageID: 10



proceeding on his own behalf, see ECF No. 1; and

     WHEREAS, Petitioner filed a motion for relief in Civil

Action No. 20-5732 (ECF No. 6),

     IT IS on this     15th      day of June, 2020

     ORDERED that the Clerk shall file the petition, ECF No. 1,

as an amended petition in Civil Action No. 20-5732.          The Court

shall consider Petitioner’s arguments in that matter along with

his other filings; and it is finally

     ORDERED that the Clerk of the Court shall send a copy of

this Order to Petitioner by regular mail and mark this case

closed.



                                      s/ Noel L. Hillman
At Camden, New Jersey              NOEL L. HILLMAN, U.S.D.J.




                                    2
